NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
         parties in the case and its use in other cases is limited. R.1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4590-14T2

STATE OF NEW JERSEY,

        Plaintiff-Respondent,

v.

LORETTA C. BURROUGHS,
a/k/a LORETTA D. DOYLE,
LORETTA DOYLD, LORETTA
THOMAS, LORETTA C. TOKASH,

     Defendant-Appellant.
_______________________________

              Submitted March 16, 2017 – Decided May 24, 2017

              Before Judges Lihotz and Hoffman.

              On appeal from Superior Court of New Jersey,
              Law Division, Atlantic County, Indictment No.
              14-04-0789.

              Joseph E. Krakora, Public Defender, attorney
              for appellant (Rochelle Watson, Assistant
              Deputy Public Defender, of counsel and on the
              brief).

              Damon G. Tyner, Atlantic County Prosecutor,
              attorney   for   respondent   (Courtney  M.
              Cittadini, Assistant Prosecutor, of counsel
              and on the brief).

PER CURIAM
     Following a jury trial, defendant Loretta C. Burroughs was

convicted of the murder of her husband, N.J.S.A. 2C:11-3(a)(1) and

(2) (count one), and third-degree hindering apprehension, N.J.S.A.

2C:29-3(b)(1) (count two).   She was sentenced to a prison term of

fifty-five years, subject to the No Early Release Act (NERA),

N.J.S.A. 2C:43-7.2.   Defendant now appeals from the May 13, 2015

judgment of conviction, arguing:

          POINT I

          THE   PROSECUTOR  EXCEEDED   THE  BOUNDS   OF
          PROPRIETY DURING OPENING STATEMENTS WHEN HE
          COMPARED DEFENDANT TO THE CONNIVING WOLF IN
          "LITTLE RED RIDING HOOD" AND DURING SUMMATION
          WHEN HE IMPLORED THE JURY TO DENY DEFENDANT
          "ONE LAST FAVOR," I.E., AN ACQUITTAL.

          POINT II

          THE TRIAL COURT ERRED IN RULING THAT TWO
          NINETEEN-YEAR-OLD   CONVICTIONS, FOR WHICH
          DEFENDANT WAS RELEASED FROM CONFINEMENT
          SEVENTEEN YEARS AGO, WERE ADMISSIBLE TO
          IMPEACH DEFENDANT'S CREDIBILITY.

          POINT III

          THE TRIAL JUDGE ERRED IN FINDING AGGRAVATING
          FACTOR SIX AND IN FAILING TO FIND MITIGATING
          FACTOR SEVEN, ON THE BASIS OF NINETEEN-YEAR-
          OLD CONVICTIONS.

We affirm.

                                I.

     Daniel Burroughs, defendant's husband, was last seen alive

by next-door neighbor Ronald Roberts on August 2, 2007.   At that

                                 2                         A-4590-14T2
time, defendant told people the couple had been discussing a move

from Mays Landing to Florida.          Defendant expressed the move was

imminent and related her reluctance to leave her daughter Nicole

DiDomizio and grandchildren, who lived in New Jersey.               DiDomizio

testified defendant told her she would not move to Florida and

believed Daniel would move without her.          Defendant asked DiDomizio

not to reveal her intentions to stay in New Jersey until after

Daniel left for Florida.

      DiDomizio wanted to wish Daniel well, but did not want to

betray defendant's confidence.          She purchased a card expressing

the sentiment "good luck on your trip."                She gave it to Daniel

when defendant was not home, and he seemed confused, asking,

"[W]hat is this for?"

      Earlier, in June 2007, defendant, who worked in an assisted

living facility, met Enid Hyberg, the daughter of a resident.

Defendant solicited Hyberg, an attorney, to prepare Daniel's power

of attorney, which authorized defendant to act for him in the sale

of their home.      Defendant told Hyberg Daniel would be out of town

at various points during the sale and it was more convenient for

her   to   handle   any   paperwork.       As   Daniel's   attorney-in-fact,

defendant    was    empowered   to   "execute    the    contract,   to    attend

closing, to sign closing papers, and to deal with the proceeds of

the sale of the home."       Hyberg recognized this as "really a very

                                       3                                 A-4590-14T2
standard and routine circumstance[,] under which you would have a

power of attorney."

     During this same period, Ed Dwyer's mother was a resident of

defendant's assisted living facility.             Defendant told him she

needed a power of attorney notarized because her husband left for

Florida and although they sold their house, the "deal wasn't

finished."     She asked Dwyer if he knew anyone who could notarize

the document for her.        Dwyer agreed to present Daniel's power of

attorney to his sister-in-law, who was a notary.                During trial,

the notary testified she did not date the document.             Reviewing the

document marked for identification, the notary stated someone

added the date after she completed the notarization.

     DiDomizio, who was not familiar with Daniel's signature,

thought the signature and date affixed on the power of attorney,

resembled her mother's handwriting.          On the other hand, Daniel's

close friend and neighbor, Robert Valiante, thought Daniel would

execute   a   power    of   attorney   because   he   was    not   a   detailed

"paperwork     guy."        In   addition,   Daniel's       brother,    Raymond

Wantorcik, stated he thought the signature on the power of attorney

appeared to be Daniel's.

     DiDomizio     also     related    events    occurring     after     Daniel

disappeared.     On August 3, 2007, defendant, DiDomizio, and her

family were scheduled to attend a three-day pre-arranged trip to

                                       4                                A-4590-14T2
Sesame Place.      Defendant arrived at the DiDomizio's home several

hours late.        While waiting for defendant to arrive, DiDomizio

called defendant's cell and home phones numerous times and received

no answer. When defendant finally arrived, she was frantic, crying

and    "completely    emotional."       Initially,       defendant    offered     no

reason for her late arrival; eventually, she admitted she fought

with    Daniel.      DiDomizio   recalled       during   the   three-day     trip,

defendant excused herself stating she was going to her room to

call    Daniel.      DiDomizio   heard       defendant   talking     to   someone,

although she did not hear the conversation and could not confirm

it was Daniel.

       Shortly after they returned from Sesame Place, defendant

revealed additional details regarding her alleged difficulty with

Daniel.    Defendant told DiDomizio Daniel "left her, he had just

gone and left everything behind because he was angry."                      Later,

defendant stated Daniel went to Florida with another woman, who

drove a yellow Hummer.        DiDomizio testified defendant never told

the same story regarding Daniel's departure, and it was difficult

to keep track of all the variations.

       DiDomizio     also   discussed    the    couple's    past     relationship

difficulties.      For years, defendant expressed her feeling Daniel

would leave her because defendant had an affair in the 1990s.



                                         5                                 A-4590-14T2
Therefore, DiDomizio was not surprised Daniel left, but she was

surprised he left without his belongings.

     In the ensuing weeks, defendant asked DiDomizio to help her

sell Daniel's tools and construction equipment, stating she was

in "dire financial strai[]ts."   With DiDomizio's help in drafting

ads, defendant sold "everything that she could" through sites like

Craigslist and Ebay, including Daniel's drum set, amplifiers,

model airplanes, and a jet boat.     The title to Daniel's pick-up

truck was later transferred to DiDomizio, who stated, "there was

pretty much nothing that remained of Dan's by the time everything

was done and said."

     Defendant also solicited help from Roberts to sell Daniel's

tools, which another friend estimated were valued at $10,000 to

$12,000; his construction equipment valued between $5,000 and

$6,000; and his boat, worth approximately $2,500. Roberts assisted

defendant in the sale of many of Daniel's tools, and she gave him

a compressor and a model helicopter for his son.

     While Roberts was helping defendant catalogue the various

tools, he noticed a smell "like a roadkill."   Defendant told him

the odor emanated from a dead groundhog Daniel killed, but left

beneath a tarp.   When Roberts returned the next day, the tarp was

gone and he saw mothballs spread along the ground.



                                 6                         A-4590-14T2
     Defendant asked Roberts, and he agreed, to cut open a home

safe.   When the open safe's contents revealed a few documents,

defendant yelled, "Oh my [G]od, he took my money."         Finally,

Roberts noted defendant said she injured her back moving a trellis

that had blown over.   Roberts never saw the trellis down.

     Daniel's brother, Wantorcik, also testified.      He explained

in late July 2007, Daniel suffered a shoulder injury,          which

required surgery.   He often called to check on Daniel's recovery.

Wantorcik noted Daniel seemed "very lethargic" and "slow" and

defendant was overseeing administration of his medication since

he was home.

     During an August 10, 2007 call, defendant told Wantorcik

Daniel left for Florida.      Wantorcik questioned defendant, who

replied, "he left me for a younger woman, Raymond, he left me, he

left me."   Wantorcik was skeptical.   He knew Daniel wanted to sell

his home and move to Florida, but did not believe Daniel would

ever leave without selling the house.

     Wantorcik's suspicions led him to visit defendant's home

unannounced the following weekend.     He found defendant in one of

Daniel's sheds with a notepad, appearing to take an inventory of

the tools and equipment.   When she saw Wantorcik, defendant seemed

startled, then "turned on the tears."    She told him how upset she

was because Daniel left her and said neighbors saw a yellow Hummer

                                 7                           A-4590-14T2
with a Florida license plate in front of the house.       Wantorcik

noted two pieces of heavy equipment were missing and defendant

explained Daniel sold them before he left town and took all of the

money in the family safe.

     Wantorcik returned the next weekend.     He noted more tools

missing. Defendant asserted Daniel sold them before he left. Over

the ensuing weeks, defendant repeatedly told Wantorcik Daniel

called and instructed his brother could have any of his belongings.

Wantorcik requested defendant record her next phone call, then,

"all of a sudden[, Daniel] didn't call anymore."

     Wantorcik became very suspicions because "nothing added up,

nothing made sense."      He told defendant he intended to file a

missing persons report.    Defendant retorted: "Why the fuck do you

gotta do that? I just told you he called this morning." Wantorcik

went to the Hamilton Township Police Department (HTPD) on September

1, 2007, because he "knew [his] brother was dead."

     HTPD Officer James Jacobi took Wantorcik's report and entered

Daniel's name into the national missing persons database.    In his

report, Officer Jacobi recorded comments from his interview with

defendant.   She stated she last saw Daniel on August 14, 2007, and

repeated that Daniel ran off with a younger woman driving a yellow

Hummer.   She insisted Daniel took his personal belongings and

their money, which they kept in a home safe.       She acknowledged

                                  8                         A-4590-14T2
Daniel left his cell phone and insisted he called twice using a

private number.     Defendant related, Daniel told her he intended

to return in a couple weeks "to settle things up."

    The police interviewed Daniel's friend, Valiante.                Shortly

after Daniel's disappearance, defendant called Valiante and told

him Daniel moved to Florida with another woman.          At defendant's

request, Valiante went to the home.          Defendant offered to sell

Valiante Daniel's tools.     Valiante expressed reluctance and was

struck when defendant told him not to worry because "he's not

coming back."     Valiante was skeptical of defendant's story as he

did not believe Daniel would leave without telling him or before

he sold his home.

    Valiante also noticed a very strong odor in the backyard and

saw mothballs strewn on the ground.     Defendant told him the smell

was a dead woodchuck.     He testified he rejected this explanation

because the odor did not resemble the smell of a dead animal.

Valiante also observed defendant was not moving well.           She stated

she hurt her back moving the trellis, which he did not think

appeared to have fallen over.

    Valiante's      suspicions   motivated    him   to   tape    a     phone

conversation with defendant.       At trial, the State played the

recording for the jury, and provided a written transcription of



                                   9                                 A-4590-14T2
the conversation.          During the call, defendant claimed Daniel left

her for another woman, and took their savings.

     New   Jersey         State   Police    Lieutenant    Wanda    Stojanov    was

assigned   to       the   missing     persons     investigation.       Lieutenant

Stojanov interviewed defendant twice, and her trial testimony

noted inconsistencies in defendant's statements.

     Lieutenant Stojanov first spoke with defendant on November

7, 2007.   Defendant described her trip to Sesame Place with her

daughter's family, and stated Daniel was gone when she returned

on August 5.         Defendant reiterated her belief Daniel left with

another woman, and stated she saw a yellow Hummer with Florida

registration parked at her home.                Defendant also told Lieutenant

Stojanov Daniel called to insist he receive one-half of the

proceeds from the sale of their home.                Defendant admitted Daniel

left his watch, cell phone, and wallet.                   Lieutenant Stojanov

inspected the backyard, with defendant's consent.                  She recorded

"nothing evidentiary" and did not detect any unusual odor.

     Almost     a    year    later,   on    September    10,   2008,   Lieutenant

Stojanov spoke to defendant a second time.                 In this interview,

defendant's account of events changed.               Defendant told Lieutenant

Stojanov Daniel was home when she returned from the trip with her

daughter's family, but she learned he left the next day, while she

was working.        She also claimed she saw a yellow truck leave her

                                           10                             A-4590-14T2
residence   and    insisted       Daniel    took    his   watch,      wallet,     birth

certificate, and personal items.

       Defendant   sold     the   former     marital      home,    and   placed      the

proceeds in an escrow account.               She relocated to Corbin City,

retained counsel, and filed for divorce, citing no-fault grounds

of eighteen months separation.                Claiming she was unaware of

Daniel's address, an order permitted service through publication.

The final judgment of divorce awarded defendant half the escrowed

sale    proceeds    as    equitable        distribution.          A   post-judgment

application resulted in an order releasing the remaining monies

to defendant as alimony.

       Defendant moved to Ventnor.          On May 15, 2013, police executed

a warrant to search this residence to look for documents relating

to the sale of the marital home. Earlier, a warrant allowed police

to search the grounds of the Mays Landing property accompanied by

a cadaver dog, which proved fruitless.                      When Atlantic County

Prosecutor's Office Detective Lynne Dougherty informed defendant

police were about to search her Ventnor home, she witnessed

defendant's reaction as:          her "whole body sunk," "[s]he lost color

in her face[,]" began wringing her hands, and seemed nervous.

       Atlantic    County    Prosecutor's          Office    Detective     Caroline

MacDonald, of the Forensic Crime Scene Unit, participated in the

search of the Ventnor residence. In an upstairs closet, detectives

                                       11                                       A-4590-14T2
found human remains inside two large Tupperware containers.              Each

container was wrapped in nine layers of plastic trash bags, with

scented beads and dryer sheets between each layer.              Detectives

noticed a strong odor of decomposition and notified the medical

examiner, who transported the containers to the morgue.

    The first container held the "entire right upper extremity"

of a human body, a human skull and a purse lying in decomposition

fluid, which contained the separated jaw bone.          The remainder of

the body was in the second container and included the left upper

arm, pelvis, lower vertebrae, and both legs, along with a knife

sharpener.   The medical examiner determined the cause of death was

homicide, and the "circumstances surrounding the death . . . was

assault[]    by   another   person."     The   extent   of   decomposition

prohibited    the    State's    expert    forensic      scientists       from

conclusively identifying the cause of death, but the experts

detailed various knife cuts, saw marks, and trauma inflicted upon

the body.

    The State presented two forensic odonatologists, who examined

the remains against Daniel's dental records.         Although there were

some dissimilarities, they both concluded the remains were Daniel

Burroughs.




                                   12                                A-4590-14T2
                                     II.

     Defendant seeks reversal of her conviction and a new trial

claiming the prosecutor's opening statement and summation were

inappropriate and rose to misconduct.            Defendant contends the

prosecutor's remarks portraying her as a master manipulator of

friends and family, improperly swayed the jury's emotions, and

deprived her of a fair trial.        We pause to recite the challenged

comments.

     During opening, the State referenced the fable of "Little Red

Riding Hood," remarking "like all these old folk tales, there's a

lesson to be learned, there's a moral to the story."             The theme

then presented was "not everyone or everything is as it seems."

The prosecutor disavowed any analogy and stated he was not "trying

to call defendant a wolf," saying:

            This defendant tried to convince everyone she
            was a nice lady, a loving mother, a caring
            grandmother. And in fact, a victim, a victim
            of her husband having left her for another
            woman. During the course of trial, I want you
            to look more closely.    I want you to look
            behind the disguise.

The State's opening repeated the suggestion to look behind the

disguise    and   examine   what   defendant   was   actually   doing,   and

specifically suggested the jury must do what Little Red Riding

Hood did: "the more she interacted with the wolf, the more she

realized something was wrong."

                                     13                            A-4590-14T2
     Defendant objected and the trial judge addressed the jury,

explaining: "[W]hat the lawyers say to you in their opening

statements is not evidence.    They're giving you a summary of what

they expect to prove. . . ."

     In   summation,   the    prosecutor   refrained   from   further

references to "Little Red Riding Hood." Instead, comments centered

on defendant's façade as fragile and helpless, a victim of her

husband's infidelity, who was left financially destitute, then

accused her of acting under the façade of a "helpless grandmother,"

because defendant was manipulative and asking for "one last favor,"

an acquittal.   The prosecutor stated:

          [D]efendant needs you.    She needs just one
          more favor. Can you please help her just this
          one last time because she's almost there,
          right?     She's almost there.    After eight
          years, you are the last thing to stand in her
          way between justice and getting away with
          murder, so she needs you.

          Hasn't she told you the stories of the yellow
          Hummer and the woman down in Florida? Hasn't
          she cried here for court [sic]? Hasn't she
          said she's a grandmother of four and she needs
          you, she needs this favor? Can you help her
          out this one last time?

          Because without this favor, she has to face
          justice, and that's what she's spent these
          last eight years avoiding. She's lied. She's
          manipulated. She's asked for favors for eight
          years to get to this point, to be one step
          away from getting away with it.

                . . . .

                                 14                           A-4590-14T2
            She's asked a lot of people for a lot of
            favors.   And you've heard it from witness
            after witness. She tells a sad story. She
            says I just need a favor. Can't you help me
            out.   And she's done this from witness to
            witness to witness. . . . Don't be the last
            person she talks into helping her.

                  . . . .

            And I don't want a favor from you.      What I
            want you to do is consider every piece of
            evidence you get back there. I want you to
            use your logic.    I want you to trust your
            guts. I want you to think about this trial
            and I want you to say no to the defendant for
            the first time. Be the first people to tell
            this defendant no. And you can do that because
            you know that this story ends with the
            defendant being $100,000 richer and Danny
            Burroughs in her closet in Tupperware.       I
            don’t want a favor. I want justice for Danny
            Burroughs.

      Defendant objected and the trial judge issued a curative

instruction.     The judge reminded the jurors closing arguments were

not evidence and, in reaching a verdict, they should rely only on

the   evidence    presented    at   trial.        Not   satisfied,   defendant

requested   the   judge     issue   a    more   comprehensive   instruction,

specifically addressing the possibility the comments misinformed

the jury on the burden of proof.             The judge complied, stating:

            One thing that the prosecutor alluded to was
            about whether or not the defendant is here
            seeking a favor. I don’t know that that is
            an actual proper comment.      Nobody's here
            seeking any favors from anybody, okay? We're
            here in a search for the truth. We're here

                                        15                             A-4590-14T2
          to put the [S]tate to their burden of proof,
          to prove the charges beyond a reasonable doubt
          and then we're here to tie in the facts as you
          find them to be, to the law as I instruct you
          to arrive at a fair and just verdict. Okay?
          We're not here to give anybody any favors or
          any passes and remember because of that there
          might be insinuation that the defense has to
          come forward and say something about a favor.
          That's not what this is about. All right, so
          that comment you should disregard from the
          prosecutor. Nobody's seeking any favors, all
          right? As the prosecutor alluded to at the
          end of his summation we're here seeking
          justice, okay? So keep that in mind.

                                A.

     The guarantee of a fair trial before an impartial jury, see

U.S. Const. amends. VI, XIV; N.J. Const. art. 1, ¶ 10, "includes

the right to have the jury decide the case based solely on the

evidence presented at trial, free from the taint of outside

influences and extraneous matters."   State v. R.D., 169 N.J. 551,

557 (2001) (citing State v. Bey, 112 N.J. 45, 75 (1998)).   Indeed,

"securing and preservation of an impartial jury goes to the very

essence of a fair trial."    Bey, supra, 112 N.J. at 75 (quoting

State v. Williams, 93 N.J. 39, 60 (1983)).

     A prosecutor has great leeway in his or her opening comments,

and he or she is allowed to be forceful.   See State v. Wakefield,

190 N.J. 397, 443 (2007) (quoting State v. DiFrisco, 137 N.J. 434,

474 (1994)), cert. denied, 552 U.S. 1146, 128 S. Ct. 1074, 169 L.

Ed. 2d 817 (2008).   During an opening statement, a prosecutor may

                                16                          A-4590-14T2
reference facts she or "he intends in good faith to prove by

competent evidence."     Id. at 442 (quoting State v. Hipplewith, 33

N.J. 300, 309 (1960)).

     Name calling, such as labeling defendant a "coward," "liar,"

or "jackal" has been found untoward or derogatory.                  State v.

Pennington, 119 N.J. 547, 577-78 (1990).               Moreover, "to employ

degrading    epithets   such   as   '[a]    cancer,'    and   'parasite   upon

society,' 'animal,' 'butcher boy,' 'young punk,' 'hood,' 'punk,'

and 'bum'" required a new trial because the names squarely placed

defendant's character at issue.           Ibid. (citations omitted).

     In presenting a case to a jury, the State is "not to obtain

convictions but to see that justice is done."             State v. Ramseur,

106 N.J. 123, 320 (1987); see also Berger v. United States, 295

U.S. 78, 88, 55 S. Ct. 629, 633, 79 L. Ed. 1314, 1321 (1935) ("[A

prosecutor] may prosecute with earnestness and vigor -- indeed,

he should do so.    But, while he may strike hard blows, he is not

at liberty to strike foul ones.       It is as much his duty to refrain

from improper methods calculated to produce a wrongful conviction

as it is to use every legitimate means to bring about a just

one.").     The prosecutor may not impassion a jury or incite a

verdict based on emotions, but may comment on the evidence to be

presented.    State v. Black, 380 N.J. Super. 581, 594-95 (App. Div.

2005), certif. denied, 186 N.J. 244 (2006).

                                     17                              A-4590-14T2
     A   similar    standard   guides     the   State's   presentation    in

summation.

                Prosecutors are expected to make a
           vigorous and forceful closing argument to the
           jury, and are afforded considerable leeway in
           that endeavor. Nevertheless, there is a fine
           line    that    separates    forceful    from
           impermissible closing argument. Thus, a
           prosecutor must refrain from improper methods
           that result in wrongful conviction, and is
           obligated to use legitimate means to bring
           about a just conviction.

           [State v. Ingram, 196 N.J. 23, 43 (2006)
           (quoting State v. Jenewicz, 193 N.J. 440, 471
           (2008)).]

     In our review of a prosecutor's statements, we evaluate the

alleged improper comments to determine "the severity of [any]

misconduct and its prejudicial effect on the defendant's right to

a fair trial . . . ."          Wakefield, supra, 190 N.J. at 437.

"[P]rosecutorial misconduct is not grounds for reversal of a

criminal conviction unless the conduct was so egregious as to

deprive defendant of a fair trial."        Ibid.   Claimed errors are not

considered in isolation, but viewed in the context of the entire

trial. State v. Negron, 355 N.J. Super. 556, 576 (App. Div. 2002).

Thus, to warrant reversal, the remarks must be "clearly and

unmistakably       improper"   and    "substantially       prejudice     [a]

defendant's fundamental right to have a jury fairly evaluate the




                                     18                            A-4590-14T2
merits of his [or her] defense."           State v. Papasavvas, 163 N.J.

565, 625 (2000); see also Ingram, supra, 196 N.J. at 43.

                                     B.

     Defendant argues the prosecutor's oblique reference to her

as the wolf in "Little Red Riding Hood," rises to the use of

"degrading and dehumanizing epithets."            She further urges the

curative    instruction      insufficiently    diminished    the     prejudice

caused by opening comments equating defendant to "the wolf."

     We    recognize   the    prosecutor   explained    in   the    referenced

opening remarks the fable metaphor was illustrative and designed

to focus the jurors' attention on examining the facts in evidence.

Notwithstanding the unnecessary comment, we reject defendant's

insistence the prosecutor's inappropriate references amount to a

prejudicial    personal   insult    or    degrading   epithet   designed      to

attack defendant's character mandating reversal.

     In Wakefield, the prosecutor compared the defendant to a

"wolf taking the lives of . . . two helpless sheep."                Wakefield,

supra, 190 N.J. at 466. The Supreme Court rejected the defendant's

claim of prosecutorial misconduct, noting the use of a "single

metaphor . . . simply does not rise to the level where defendant's

right to a fair trial is implicated."          Id. at 467.

     Here, multiple mentions of the wolf were made.                The State's

main point — that things may not be as they first appear — was

                                    19                                 A-4590-14T2
appropriate and easily communicated by referring to the story,

without specific mention of the fairytale's characters.                    Frankly,

if there is a need to explain comments, as occurred here when the

prosecutor said, "I am not trying to say defendant is a wolf,"

such statements are best left unsaid.                See State v. Williams, 113

N.J. 393, 456 (1988) (cautioning prosecuting attorneys against

derogatory name-calling).

      Nevertheless, we cannot agree the prosecutor's misstep was

so "egregious as to deprive defendant of a fair trial" or led the

jury to an unjust verdict.            Wakefield, supra, 190 N.J. at 437.

Not only did the prosecutor not state defendant was the wolf, he

openly disavowed any negative reference intended by these remarks

and clearly explained the point of the reference was the moral of

the   tale.      Further,      the    judge's      curative      instruction       was

satisfactory and blunted the jury's possible reliance upon these

comments.      See    State    v.    Vallejo,      198    N.J.   122,   134    (2009)

(requiring    curative        instructions      to       be   "firm,    clear,     and

accomplished without delay").

      After considering the whole of the record, we conclude the

State's     opening    comments      did     not     "substantially       prejudice

defendant's fundamental right to have a jury fairly evaluate the

merits of h[er] defense."           Papasavvas, supra, 163 N.J. at 625.



                                        20                                    A-4590-14T2
     Turning to the State's summation, defendant argues, "[I]n

imploring the jury not to do defendant a 'favor' by issuing an

acquittal, the prosecutor violated the fundamental rule governing

jury deliberations," implying the jury would fail in fulfilling

its duty were a guilty verdict not returned.             She also suggests

the comments confused the jury as to the burden of proof.                See

State v. Buscham, 360 N.J. Super. 346, 365 (App. Div. 2003)

(stating a jury must "determine whether the State ha[s] proven its

case against defendant beyond a reasonable doubt.").              Defendant

also claims the judge's curative instructions were flawed and only

reinforced the prosecutor's impropriety.          We remain unpersuaded

by these arguments.

     "Warnings to a jury about not doing its job is considered to

be among the most egregious forms of prosecutorial misconduct."

State v. Acker, 265 N.J. Super. 351, 357 (App. Div. 1993) (quoting

State v. Knight, 63 N.J. 187, 193 (1973)). In Acker, the Appellate

Division    reversed   a    conviction    following      the   prosecutor's

assertion the jury must give the child victims justice, noting:

"The clear import was that unless the jury convicted defendant,

the jurors would violate their oaths."         Id. at 356-57.     We cannot

agree the State's comments suffer from the same defect.

     More   important,     at   defendant's   request,   the   trial   judge

issued detailed instruction to set the jury on course, allaying

                                    21                              A-4590-14T2
any   possible    prejudice    caused     by   the    remarks.       The     judge

specifically addressed the State's burden of proof, told the jury

the statements were not evidence, and reinforced the jury's role

as an impartial arbiter of the facts, as found from evidence. "One

of the foundations of our jury system is that the jury is presumed

to follow the trial court's instructions."              State v. Burns, 192

N.J. 312, 335 (2007) (citing State v. Nelson, 155 N.J. 487, 526

(1998), cert. denied, 525 U.S. 1114, 119 S. Ct. 890, 142 L. Ed.

2d 788 (1999)).

      Finally, when considering "the claimed error . . . in the

context of the entire trial," Negron, supra, 355 N.J. Super. at

576, we reject any suggestion the jury was misled and reached an

improper verdict.     In short, we cannot conclude the remarks had

"a palpable impact."         State v. Roach, 146 N.J. 208, 219, cert.

denied, 519 U.S. 1021, 117 S. Ct. 540, 136 L. Ed. 2d 424 (1996).

These challenges do not require defendant's conviction be set

aside.

                                    III.

      During     pre-trial     motions,    the       trial   judge    reviewed

defendant's two 1996 convictions, one fourth-degree conviction for

theft by illegal retention, N.J.S.A. 2C:20-9, and the second, a

federal conviction for bank fraud.         Following argument, the trial

judge concluded these convictions, in a sanitized form, were proper

                                    22                                     A-4590-14T2
for impeachment purposes if defendant testified in her own defense.

In his findings, he noted Daniel was killed in 2007 and found "the

totality of the circumstances" resulting from defendant's conduct

delayed prosecution and trial.

     Defendant argues the judge erred by finding the relevant date

for determining remoteness of a conviction was the date of the

alleged   offense,    not   when    trial    commenced.      Also,   defendant

challenges the determination of admissibility, arguing the judge

failed to balance the probative value of the evidence against the

prejudicial effect required by N.J.R.E. 609.

     The State contends there is no prejudice because defendant

never took the stand, likely because her custodial statement

detailing her conduct in killing Daniel would be admissible.                      We

dispel    this   suggestion    as    irrelevant    to     whether    the     prior

convictions were properly evaluated and found admissible.                       Our

Supreme Court has held "a defendant need not testify at trial to

obtain    appellate   review   of    a   trial   court's    ruling    that      the

defendant's convictions may be used for impeachment purposes."

State v. Whitehead, 104 N.J. 353, 361-62 (1986).                    We turn to

consideration of defendant's argument.

     The decision as to whether a prior conviction may be admitted

"rests within the sound discretion of the trial judge."                State v.

Sands, 76 N.J. 127, 144 (1978).             "[A] trial court's evidentiary

                                      23                                   A-4590-14T2
rulings are 'entitled to deference absent a showing of an abuse

of discretion, i.e., there has been a clear error of judgment.'"

State v. Brown, 170 N.J. 138, 147 (2000) (quoting State v. Marrero,

148 N.J. 469, 484 (1997)); see also State v. Buda, 195 N.J. 278,

294 (2008) ("Trial court evidentiary determinations are subject

to limited appellate scrutiny, as they are reviewed under the

abuse of discretion standard.").

     Directly related to remoteness, N.J.R.E. 609(b)(1) states:

"[i]f, on the date the trial begins, more than ten years have

passed since the witness's conviction for a crime . . . evidence

of the conviction is admissible only if the court determines that

its probative value outweighs its prejudicial effect . . . ."

Therefore, a judge must consider the date of the prior conviction

and the date of the current trial.

     The State concedes the trial judge erred by considering the

date of Daniel's death, rather than the date of defendant's trial.

However, even using the date of the murder, 2007, the prior

convictions were entered more than ten years earlier.

     A conviction falling outside the defined ten-year period may,

nevertheless, be admitted to attack a defendant's credibility, if

the probative value outweighs any prejudicial effect.     N.J.R.E.

609(b)(1). A judge is guided by several considerations, not simply



                               24                           A-4590-14T2
the remoteness of the offense.    Sands, supra, 76 N.J. at 144-45.

These consideration were discussed by the Court in Sands:

         The   key   to   exclusion    is   remoteness.
         Remoteness cannot ordinarily be determined by
         the passage of time alone. The nature of the
         convictions will probably be a significant
         factor. Serious crimes, including those
         involving lack of veracity, dishonesty or
         fraud, should be considered as having a
         weightier   effect   than,   for  example,   a
         conviction of death by reckless driving. In
         other words, a lapse of the same time period
         might justify exclusion of evidence of one
         conviction, and not another. The trial court
         must balance the lapse of time and the nature
         of the crime to determine whether the
         relevance   with   respect    to   credibility
         outweighs the prejudicial effect to the
         defendant.   Moreover, it is appropriate for
         the trial court in exercising its discretion
         to consider intervening convictions between
         the past conviction and the crime for which
         the defendant is being tried.          When a
         defendant has an extensive prior criminal
         record, indicating that he has contempt for
         the bounds of behavior placed on all citizens,
         his burden should be a heavy one in attempting
         to exclude all such evidence. A jury has the
         right to weigh whether one who repeatedly
         refuses to comply with society's rules is more
         likely to ignore the oath requiring veracity
         on the witness stand than a law abiding
         citizen. If a person has been convicted of a
         series of crimes through the years, then
         conviction of the earliest crime, although
         committed many years before, as well as
         intervening     convictions,     should     be
         admissible.

         [Sands, supra, 76 N.J. at 144-45.]




                                 25                         A-4590-14T2
     The Court later adopted these factors in the 1993 revision

of our evidence rules.    State v. Harris, 209 N.J. 431, 442 (2012).

In evaluating the admissibility of prior convictions that are more

than ten years old, the court must apply N.J.R.E. 609(b)(1), which

provides:

            In determining whether the evidence of a
            conviction is admissible under Section (b)(1)
            of this rule, the court may consider:

            (i) whether there are intervening convictions
            for crimes or offenses, and if so, the number,
            nature, and seriousness of those crimes or
            offenses,

            (ii) whether the conviction involved a crime
            of dishonestly, lack of veracity, or fraud,

            (iii) how remote the conviction is in time,

            (iv)   the seriousness of the crime.

     Here, although elaboration of the specific findings made

under N.J.R.E. 609(b)(1) would have aided our review, we are able

to affirm the determination as the record contains sufficient

reasons to support the use of defendant's 1996 convictions.

     The past criminal convictions both involved conduct evincing

dishonesty, lack of veracity, or fraud.     Such prior crimes may be

given greater weight when assessing probative value. Sands, supra,

76 N.J. at 144.      Moreover, this factor of dishonesty strongly

outweighs remoteness.    Ibid.   Second, in weighing the totality of

all circumstances, the trial judge considered defendant's efforts,

                                  26                         A-4590-14T2
which increased the length of time it took police to discover

Daniel's remains.     The judge's statements, although inartful,

conveyed his evaluation of the nature of dishonesty attached to

defendant's   prior   convictions    and   the   State's    evidence     of

defendant's   efforts    to   conceal      Daniel's   death.        Those

considerations, coupled with the totality of the circumstances,

warranted introduction of the past convictions, as sanitized to

challenge the credibility of defendant's offered testimony.

                                IV.

     Finally, defendant challenges her sentence.           Here, imposing

a fifty-five year term of imprisonment, the judge found five

applicable aggravating factors:     (1) the nature and circumstances

of the offense, defendant's role in the crime, and that it was

committed in an especially heinous, cruel, or depraved manner,

N.J.S.A. 2C:44-1(a)(1); (2) the gravity and seriousness of harm

inflicted upon the victim, including whether or not the defendant

knew or reasonably should have known that the victim of the offense

was particularly vulnerable or incapable of resistance due to

advanced age, ill-health, or extreme youth, or was for any other

reason substantially incapable of exercising normal physical or

mental power of resistance, N.J.S.A. 2C:44-1(a)(2); (3) the risk

of re-offense, N.J.S.A. 2C:44-1(a)(3); (4) the nature and extent

of the defendant’s prior criminal record, N.J.S.A. 2C:44-1(a)(6);

                                27                                A-4590-14T2
and (5) the need for deterrence, N.J.S.A. 2C:44-1(a)(9).          The

judge rejected mitigation factors proposed by defendant, finding

none were warranted.    N.J.S.A. 2C:44-1(b).

     Defendant urges the judge erred in giving aggravating factor

six strong weight and by rejecting application of mitigating factor

seven, which she states applied because she led a law-abiding life

for a substantial period of time before the commission of the

present offense, N.J.S.A. 2C:44-1(b)(7).       We reject defendant's

arguments as lacking merit.    R. 2:11-3(e)(2).   We add these brief

comments.

     Our review is limited to whether the sentence imposed is

supported by substantial credible evidence in the record.      State

v. Roth, 95 N.J. 334, 363-65 (1984). In order to warrant reversal,

a sentencing judge's decision must be so wide of the mark as to

"shock the judicial conscience."      Ibid.

     We do not agree defendant's prior convictions should be

accorded little weight.     The judge, in the context of applying

aggravating factor six, provided these remarks when he applied

aggravating factor three:

            [D]efendant has a prior criminal record, being
            convicted twice in the mid-1990's for theft
            by deception and bank fraud.         One must
            remember that a part and parcel of this murder
            is in the planning and aftermath was obtaining
            this bogus divorce and obtaining all the
            property of the victim for monetary purposes.

                                 28                          A-4590-14T2
See State v. T.C., 347 N.J. Super. 219, 244 (App. Div. 2002),

certif. denied, 177 N.J. 222 (2003) (holding support exists for

applying aggravating factor six even when a defendant's prior

record involved less serious criminal offenses).

     Regarding application of mitigating factor seven, it must be

shown "the defendant has no history of prior delinquency or

criminal activity or has led a law-abiding life for a substantial

period of time . . . ."        N.J.S.A. 2C:44-1(b)(7).      Defendant

suggests her last conviction occurred in 1996, nineteen years

prior to the murder conviction.        While technically true, this

ignores the facts previously discussed, including the date of the

murder   and   defendant's   conduct   to   hide   the   body,     which

significantly delayed bringing her to trial.       If one considered

the date defendant was released from prison for her last crime and

the date she killed her husband, only eight years elapsed.           That

time period does not support the position defendant led a law

abiding life for a significant period of time.

     Affirmed.




                                29                               A-4590-14T2